Title: To James Madison from Jacquelin Ambler, 12 October 1782
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 12. Octo. 1782
The Auditors are at present out of Town; as soon as there is a Board I will lay your Account before them. it is probable they must wait for the Scale of Depreciation from you before they can adjust it. In addition to the £60. which I informed you in my last I was endeavouring to purchase a Bill for, I have been enabled by the receipts of this Week to set apart £130. more. how I shall get it remitted I know not. I have tried every person of my acquaintance in the Mercantile Line for a Bill but in vain. Mr. Harrison seems to think that Mr. Holker may probably pay you the Money there and take your Draft on me for £300. Virga. Curry. I know not what to advise. Depending on this mode of transacting the Business with Mr. Holker I may let slip an opportunity of purchasing a good Bill. I know you must be distressed for want of this Money & am unhappy that it is not in my Power to send it on.
Messrs. Jones & Lee’s Money is at the direction of Colo. Munroe. Mr. Blands has been paid to Mr. Hunter agreeable to his Letter. I am
Dr Sir Yrs.
J. A.
I think you had better try Mr. Holker there is little probability I fear of getting a Bill soon from hence.
Since writing the above Mr. Ross sent the inclosed Drft for 200 Dollars which I forward with much pleasure.
